08/07/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE

JONATHON C. HOOD v. ROBERT BAGGETT, CIRCUIT COURT CLERK

                 Appeal from the Circuit Court for Franklin County
                                Nos. 17294 & 17295

                       ___________________________________

                           No. M2018-00336-CCA-R3-HC
                       ___________________________________


Appellant, Jonathan C. Hood, appeals the trial court’s summary dismissal of his petition
seeking habeas corpus relief. The State has filed a motion asking this Court to affirm
pursuant to Court of Criminal Appeals Rule 20. Said motion is hereby granted.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
       Affirmed Pursuant to Rule 20, Rules of the Court of Criminal Appeals

TIMOTHY L. EASTER, J. delivered the opinion of the court, in which THOMAS T.
WOODALL, and ROBERT W. WEDEMEYER, JJ. joined.

Jonathon C. Hood, Hartsville, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Sophia Lee, Senior Counsel, for
the appellee, Robert Baggett.


                              MEMORANDUM OPINION

       Appellant is appealing the trial court’s order dismissing his second petition for a
writ of habeas corpus. The record and Appellant’s brief have been filed. In response, the
State has filed a motion to affirm the ruling of the trial court pursuant to Court of
Criminal Appeals Rule 20. For the reasons stated below, said motion is hereby granted.

       On April 26, 2007, Appellant pled guilty to two counts of driving under the
influence (“DUI”), fifth offense, and received an effective five-year sentence, with one
year to serve and the remainder suspended to probation. Appellant was also fined a total
$6000. The Appellant did not appeal. However, he subsequently moved the trial court to
discharge the fines imposed. The trial court denied that motion and Appellant appealed.
This Court dismissed the appeal, however, because the Rules of Appellate Procedure do
not provide for an appeal as of right from the denial of a motion to discharge fines.
Jonathon C. Hood v. State, No. M2009-00661-CCA-R3-PC, 2010 WL 3244877, at *1
(Tenn. Crim. App. Aug. 18, 2010), perm. app. denied, (Tenn. Nov. 15, 2010).

        Appellant then filed his first habeas corpus petition in 2013. In it, he argued “that
when his sentences expired, his judgments became void and, thus, that his having to
continue to pay fines is an impermissible restraint on his liberty.” Jonathon C. Hood v.
State, No. M2013-01655-CCA-R3-HC, 2014 WL 1831034, at *1 (Tenn. Crim. App. May
6, 2014), perm. app. denied (Tenn. Aug. 26, 2014). In affirming the trial court’s
summary dismissal of Appellant’s first habeas corpus petition, this Court reiterated that
“habeas corpus relief is not available when a petitioner has been assessed a fine but is not
incarcerated” because “[t]he assessment of a fine upon a defendant does not constitute
imprisonment or restraint within the meaning of [the habeas corpus statute].” Id. (citation
omitted). The Court continued: “[m]oreover, the issue of a fine has no application to the
question of whether the trial court was without jurisdiction to sentence the defendant or
that the defendant’s sentence has expired.” Id. (citation omitted).

        Appellant advanced the same issue in his second habeas corpus petition as he did
in the first. The trial court recognized as much by dismissing the second petition on res
judicata grounds. As noted above, this Court has already dispatched the argument
advanced by Appellant. Accordingly, that determination is binding in this proceeding.
See Antonio L. Sweatt v. State, No. M1999-01300-CCA-R3-PC, 2000 WL 255328 at *1
(Tenn. Crim. App. Mar. 6, 2000), perm. app. denied (Tenn. Oct. 16, 2000). Thus, the
trial court did not err in summarily dismissing the Appellant’s second habeas corpus
petition.

      Accordingly, the ruling of the trial court is hereby affirmed in accordance with
Court of Criminal Appeals Rule 20.


                                                  ____________________________
                                                  TIMOTHY L. EASTER, JUDGE




                                             2